DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on March 22, 2021.
 Claims 1-103 and 119 are cancelled. Claims 104-118 and 120-126 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Day on 6/1/2021.
The application has been amended as follows: 

104. (Currently Amended) A site monitoring system (SMS), the SMS comprising:
	instructions implemented in memory, the instructions configured to execute operations on one or more processors for controlling a network of optically switchable windows located at a plurality of remote sites, each site including a respective sub-network of switchable optical windows and associated controllers and sensors, wherein the instructions comprise:

		causing a first set of voltage and/or current parameters to be measured at the plurality of components during one or more optical transitions of at least one optically switchable window of the network,
		storing the information received and the first set of measured parameters as a baseline characterization of the network of optically switchable windows,
	wherein the plurality of components comprise a plurality of the optically switchable windows, and using the baseline characterization for comparison to subsequently measured parameters to identify variation in the measured parameters from the baseline characterization[[.]] ,
	wherein the network of optically switchable windows comprise a plurality of zones into which the optically switchable windows are divided, wherein optically switchable windows in the same zone are desired to transition together, and 
	wherein the baseline characterization of the network of optically switchable windows comprises information regarding whether any of the optically switchable windows is transitioning or has been transitioning out-of-sync with the other optically switchable windows in the same zone.

107. (Currently Amended) The system of claim 104, wherein [[the]] a change in the network relates to removal or replacement of at least one of the plurality of components of the network of optically switchable windows.

119. (Canceled)

121. (Currently Amended) The system of claim 107, wherein the plurality of components
further comprise one or more sensors, and wherein the baseline characterization of the network of optically switchable windows comprises data related to the one or more sensors,
the data including one or more parameters selected from the group consisting of: (i) sensor readings vs time, (ii) sensor readings vs. external weather events, (iii) information comparing an output of the one or more sensors vs. a tint state on at least one optically switchable window affected by the one or more sensors, and (iv) information regarding changes in external lighting conditions since the network of optically switchable windows was installed.

Reason For Allowance
Applicant amended the independent claim 104 in the RCE to add additional limitation “communicatively coupled with a plurality of remote sites, each site including a respective network of switchable optical devices and associated controllers and sensors”. Patent Office conducted further prior art search and consideration, and found Shrivastava (US 2012/0293855 A1) teaches the added limitation in the independent claim 104 “communicatively coupled with a plurality of remote sites, each site including a respective network of switchable optical devices and associated controllers and sensors” (Shrivastava teaches, in FIG. 4 and [0055-0056], a distributed network with electrochromic windows “in large commercial buildings” which includes a plurality of buildings/sites located apart/remotely; Shrivastava also teaches, in FIG. 2B, the associated controllers and sensors). Other amended limitations in claim 104 are still taught by reference Brown.
Applicant and Examiner discussed and reached an agreement to further amend the claim by adding into claim 104 additional limitations “wherein the network of optically switchable windows comprise a plurality of zones into which the optically switchable windows are divided, wherein optically switchable windows in the same zone are desired to transition together, and wherein the baseline characterization of the network of optically switchable windows comprises information regarding whether any of the optically switchable windows is transitioning or has 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115